DETAILED ACTION
This office action is in response to application with case number 16/782,655 (filed on 02/05/2020), in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
02/05/2020.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 02/05/2020 & 06/30/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by US PG Pub. No. 2017/0241791 A1 by Madigan et al. (hereinafter “Madigan”).

As per claim 1, Madigan teaches a tagging system for improving awareness about aspects of traveling through a transportation network (see Title “Risk Maps”, Abstract & ¶¶[0004]-[0018]: computing system may generate, based on a vehicle traveling on a segment of road, a map for identifying and alerting a user of a potential risk … In accordance with various aspects of the disclosure, methods, non-transitory computer-readable media, and apparatuses are disclosed for generating a risk map and alerting a driver of a vehicle about a potential risk on a road the vehicle is traveling, and see Fig. 6 [reproduced below for convenience] & ¶[0103]: FIG. 6 illustrates a method for generating a risk map and providing an alert to a user), comprising:
one or more processors (see Fig. 1 & ¶¶[0021]-[0025]: “Processor” 103);
a memory communicably coupled to the one or more processors (see Fig. 1 & ¶¶[0021]-[0025]: “Processor” 103 & “Memory” 115) and storing:
a zone module including instructions that when executed by the one or more processors
(see Fig. 1 & ¶¶[0021]-[0025]: Computer readable media may be implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules … Software may be stored within memory 115 and/or storage to provide instructions to processor 103 for enabling computing device 101 to perform various functions):


    PNG
    media_image1.png
    461
    575
    media_image1.png
    Greyscale

Madigan’s Fig. 3 (emphasis added)

analyze observations about a location to correlate the observations into knowledge about the location (see Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors [observations] coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations], servers, and/or computing devices … The system may calculate [analyze observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments [observations], see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0043]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyze observations] and creating historical pattern data [knowledge], and see Fig. 6 [reproduced below for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyze observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described), and




    PNG
    media_image2.png
    769
    577
    media_image2.png
    Greyscale

Madigan’s Fig. 6 


define a tag for a zone associated with the location according to a pattern within a knowledge set that includes the knowledge for the zone, the pattern corresponding with a zone attribute of the zone (see Abstract & ¶¶[0003]-[0008]: The risk map may include markers or other objects depicting potential risks along the route the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described); and

    PNG
    media_image3.png
    670
    981
    media_image3.png
    Greyscale

Madigan’s Fig. 7

a mapping module including instructions that when executed by the one or more processors cause the one or more processors to distribute a mapping of tags including at least the tag to one or more entities that are to travel through the zone (see Abstract & ¶[0003]-[0008]: generate a risk map based on the risk score and the route and cost of insurance along the route. The risk map may then be displayed to a user with alerts communicated on the map or via verbal alerts … The system may generate a risk map using the received information … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information … The risk scores may be sent for display on the device (via the risk map) or for recording in memory. The contents of memory may also be uploaded to a system data storage device for use by a network device (e.g., server) to perform various actions, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 615, the computing device may display the risk map with the modifier as previously described, and see Fig. 7 [reproduced above for convenience] & ¶¶[0109]-[0110]: The risk map 701 may also include risk objects or risks along the route or road segments identifying potential risks to a driver traveling the selected route [tag to one or more entities that are to travel through the zone] (e.g., risk objects 703, 705, 707, 709, 711, and 715) … Risk object 703 may be an indicator used to represent the risk of an animal becoming a potential hazard to the vehicle as it travels. Risk object 705 may be an indicator used to represent the risk of pedestrians becoming a potential hazard to the vehicle as it travels. Risk object 707 may represent rain or precipitation over a road segment. This may allow the driver to prepare for slick, wet, or flooded road conditions along that road segment. Risk object 709 may identify the driver of a potential curve in the road, or a curve that may be a blind curve or dangerous curve where a lot of accidents are known or expected to occur. Risk object 711 may represent to the driver that there is a 10% incline in the road segment. In some cases, this may identify that the road segment is abnormally steep and may be important information for a driver who may be operating a vehicle with bad or worn brakes. Risk object 715 may represent to the driver that the road segment has a pothole, which may cause damage to the vehicle if not avoided. Risk map 701 is one of many different possibilities of what a risk map may be displayed as).

As per claim 2, Madigan teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the zone module includes instructions to define the tag including instructions to identify the pattern by analyzing the knowledge set to determine whether the zone attribute associated with the knowledge set occurs with a sufficient frequency to influence travel of the one or more entities through the zone, and
wherein the zone module includes instructions to analyze the knowledge set including instructions to apply a model to the knowledge set and the observations from which the knowledge set is derived to infer the pattern from correlations between characteristics and events for the location that are described by the knowledge set (see ¶[0046]: road information may consist of volume data. Volume data may be information about how many cars travel over a road segment in a given time period [frequency]. Volume data may also be obtained from a database or from a sensor. In some embodiments, the volume data may include information about the number of accidents per road segment, and/or the number of accidents per road segment in a given period of time [frequency]. In some aspects, road information may include the flow of traffic in both historical patterns [apply a model to the knowledge set] and in real time, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 5B & ¶[0097]: The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold [sufficient frequency]. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold [sufficient frequency]. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 3, Madigan teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the zone module includes instructions to define the tag including instructions to generate the tag with one or more of: an identifier that characterizes the zone attribute, a location of the zone, a contextual indicator specifying whether (see Abstract & ¶¶[0004]-[0008]: The risk map may include markers or other objects depicting potential risks along the route [location of the zone] the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object [identifier that characterizes the zone attribute] … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel [suggested actions for mitigating] based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed [dynamic conditions] . In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object [contextual indicator]. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object [identifier that characterizes the zone attribute], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0111]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described … In some examples, the risk map may include social components. For example, a social component to the risk map may indicate in real time when a new risk has occurred [dynamic conditions that identify when the zone attribute associated with the tag is present]).

As per claim 4, Madigan teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the zone module includes instructions to define the tag including instructions to determine boundaries of the zone according to an extent of impact associated with the zone attribute relative to the location,
wherein the zone includes at least the location and additional portions of the transportation
network that are effected by the zone attribute, and
wherein the location corresponds with one or more zones including the zone (see Fig. 7 & ¶[0051]:  Geographic location information may comprise data about the physical location of a vehicle 302. For example, the geographic location information may comprise coordinates with the longitude and latitude of the vehicle 302, or a determination of the closest address to the actual location of the vehicle 302. In another example, the vehicle location data may comprise trip data indicating a route the vehicle 302 is traveling along. In some aspects, the geographic location information may also include information that describes the geographic boundaries, for example, of an intersection (e.g. where a vehicle 302 is located) which includes all information that is associated within a circular area defined by the coordinates of the center of the intersection and points within a specified radius of the center. In some embodiments, geographic location information may include numerous alternative routes a vehicle 302 may travel to reach a selected destination. In some aspects, any geographic location information may include any geocoded data about a road segment).

As per claim 5, Madigan teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the knowledge characterizes at least one of an event and a characteristic associated with the location,
wherein the event includes one of  confusion navigating through the zone, construction of the location, school in progress near the location,  a presence of pedestrians near the location, and congestion of the location, and
wherein the characteristic includes one of a roadway geometry associated with the location, at least one traffic signal proximate to the location, dangerous conditions of the location, and effects on the location due to weather or time of day (see Fig. 5B, Fig. 7 [reproduced above for convenience] & ¶[0097]: The computing device may determine if the weather data [characteristic/ effects on the location due to weather] and/or traffic data (or traffic information) [event/ congestion of the location] will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 6, Madigan teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the zone module includes instructions to analyze the observations about the location including instructions to apply a knowledge model to the observations to extract relationships corresponding to the knowledge and indicating at least one of a characteristic and an event associated with the location,
(Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations], servers, and/or computing devices … The system may calculate [i.e., analyze observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments, see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0046]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 202 to drive the vehicle 202 … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302 … In some aspects, road information may include the flow of traffic in both historical patterns [knowledge model] and in real time, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyze observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described).

As per claim 7, Madigan teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the mapping module includes instructions to distribute the mapping including instructions to electronically communicate the tag in response to a query from the one or more entities about a characteristic that matches the tag (see Fig. 6, Fig. 7 & ¶[0005]: a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information. The device may receive travel route information and query the memory for associated risk scores and risk maps (e.g., base maps)).

As per claim 8, Madigan teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the mapping module includes instructions to distribute the mapping with the tag including instructions to electronically communicate the mapping in response to the one or more entities approaching the zone, and
(Fig. 2, Fig. 3 [reproduced above for convenience], Fig. 6, Fig. 7 & ¶¶[0005]-[0006]: a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information. The device may receive travel route information and query the memory for associated risk scores and risk maps (e.g., base maps) … a personal navigation device, mobile device, and/or personal computing device may access a database of risk scores to assist in identifying and indicating alternate lower-risk travel routes, and see ¶¶[0038]-[0046]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 202 to drive the vehicle 202 … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302 … In some aspects, road information may include the flow of traffic in both historical patterns and in real time).



As per claim 9, Madigan teaches a non-transitory computer-readable medium storing instructions for improving awareness about aspects of traveling through a transportation network and that when executed by one or more processors cause the one or more processors to (see Title “Risk Maps”, Abstract, Fig. 1, ¶[0004], ¶¶[0018]-[0025] & ¶[0113]: computing system may generate, based on a vehicle traveling on a segment of road, a map for identifying and alerting a user of a potential risk … In accordance with various aspects of the disclosure, methods, non-transitory computer-readable media, and apparatuses are disclosed for generating a risk map and alerting a driver of a vehicle about a potential risk on a road the vehicle is traveling, and see Fig. 6 [reproduced above for convenience] & ¶[0103]: FIG. 6 illustrates a method for generating a risk map and providing an alert to a user):
analyze observations about a location to correlate the observations into knowledge about
the location (see Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors [observations] coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations], servers, and/or computing devices … The system may calculate [analyze observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments [observations], see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0043]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyze observations] and creating historical pattern data [knowledge], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyze observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described);
define a tag for a zone associated with the location according to a pattern within a knowledge set that includes the knowledge for the zone, the pattern corresponding with a zone
attribute of the zone (see Abstract & ¶¶[0003]-[0008]: The risk map may include markers or other objects depicting potential risks along the route the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a . Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described); and
distribute a mapping of tags including at least the tag to one or more entities that are to
travel through the zone (see Abstract & ¶¶[0003]-[0008]: generate a risk map based on the risk score and the route and cost of insurance along the route. The risk map may then be displayed to a user with alerts communicated on the map or via verbal alerts … The system may generate a risk map using the received information … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information … The risk scores may be sent for display on the device (via the risk map) or for recording in memory. The contents of memory may also be uploaded to a system data storage device for use by a network device (e.g., server) to perform various actions, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 615, the computing device may display the risk map with the modifier as previously described, and see Fig. 7 [reproduced above for convenience] & ¶¶[0109]-[0110]: The risk map 701 may also include risk objects or risks along the route or road segments identifying potential risks to a driver traveling the selected route [tag to one or more entities that are to travel through the zone] (e.g., risk objects 703, 705, 707, 709, 711, and 715) … Risk object 703 may be an indicator used to represent the risk of an animal becoming a potential hazard to the vehicle as it travels. Risk object 705 may be an indicator used to represent the risk of pedestrians becoming a potential hazard to the vehicle as it travels. Risk object 707 may represent rain or precipitation over a road segment. This may allow the driver to prepare for slick, wet, or flooded road conditions along that road segment. Risk object 709 may identify the driver of a potential curve in the road, or a curve that may be a blind curve or dangerous curve where a lot of accidents are known or expected to occur. Risk object 711 may represent to the driver that there is a 10% incline in the road segment. In some cases, this may identify that the road segment is abnormally steep and may be important information for a driver who may be operating a vehicle with bad or worn brakes. Risk object 715 may represent to the driver that the road segment has a pothole, which may cause damage to the vehicle if not avoided. Risk map 701 is one of many different possibilities of what a risk map may be displayed as).

As per claim 10, Madigan teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. Madigan further teaches wherein the instructions to define the tag include instructions to identify the pattern by analyzing the knowledge set to determine whether the zone attribute associated with the knowledge set occurs with a sufficient frequency to influence travel of the one or more entities through the zone, and
wherein the instructions to analyze the knowledge set include instructions to apply a model to the knowledge set and the observations from which the knowledge set is derived to infer the pattern from correlations between characteristics and events for the location that are described by the knowledge set (see ¶[0046]: road information may consist of volume data. Volume data may be information about how many cars travel over a road segment in a given time period [frequency]. Volume data may also be obtained from a database or from a sensor. In some embodiments, the volume data may include information about the number of accidents per road segment, and/or the number of accidents per road segment in a given period of time [frequency]. In some aspects, road information may include the flow of traffic in both historical patterns [apply a model to the knowledge set] and in real time, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 5B & ¶[0097]: The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold [sufficient frequency]. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold [sufficient frequency]. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 11, Madigan teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. Madigan further teaches wherein the instructions to define the tag include instructions to generate the tag with one or more of: an identifier that characterizes the zone attribute, a location of the zone, a contextual indicator specifying whether the zone attribute is one of dynamic and static, dynamic conditions that identify (see Abstract & ¶¶[0003]-[0008]:  The risk map may include markers or other objects depicting potential risks along the route [location of the zone] the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object [identifier that characterizes the zone attribute] … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel [suggested actions for mitigating] based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed [dynamic conditions] . In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object [contextual indicator]. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object [identifier that characterizes the zone attribute], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0111]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described … In some examples, the risk map may include social components. For example, a social component to the risk map may indicate in real time when a new risk has occurred [dynamic conditions that identify when the zone attribute associated with the tag is present]).

As per claim 12, Madigan teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. Madigan further teaches wherein the instructions to define the tag include instructions to determine boundaries of the zone according to an extent of impact associated with the zone attribute relative to the location,
wherein the zone includes at least the location and additional portions of the transportation network that are effected by the zone attribute, and 
wherein the location corresponds with one or more zones including the zone (see Fig. 7 & ¶[0051]:  Geographic location information may comprise data about the physical location of a vehicle 302. For example, the geographic location information may comprise coordinates with the longitude and latitude of the vehicle 302, or a determination of the closest address to the actual location of the vehicle 302. In another example, the vehicle location data may comprise trip data indicating a route the vehicle 302 is traveling along. In some aspects, the geographic location information may also include information that describes the geographic boundaries, for example, of an intersection (e.g. where a vehicle 302 is located) which includes all information that is associated within a circular area defined by the coordinates of the center of the intersection and points within a specified radius of the center. In some embodiments, geographic location information may include numerous alternative routes a vehicle 302 may travel to reach a selected destination. In some aspects, any geographic location information may include any geocoded data about a road segment).

As per claim 13, Madigan teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. Madigan further teaches wherein the knowledge characterizes at least one of an event and a characteristic of the location,
wherein the event includes one of confusion navigating through the zone, construction of
the location, school in progress near the location, a presence of pedestrians near the location, and congestion of the location, and
wherein the characteristic includes one of a roadway geometry associated with the location, at least one traffic signal proximate to the location, dangerous conditions of the location, and effects on the location due to weather or time of day (see Fig. 5B, Fig. 7 [reproduced above for convenience] & ¶[0097]: The computing device may determine if the weather data [characteristic/ effects on the location due to weather] and/or traffic data (or traffic information) [event/ congestion of the location] will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).







As per claim 14, Madigan teaches a method of improving awareness about aspects of traffic associated with a transportation network (see Title, Abstract, ¶[0004] & ¶[0018]: computing system may generate, based on a vehicle traveling on a segment of road, a map for identifying and alerting a user of a potential risk … In accordance with various aspects of the disclosure, methods, non-transitory computer-readable media, and apparatuses are disclosed for generating a risk map and alerting a driver of a vehicle about a potential risk on a road the vehicle is traveling, and see Fig. 6 [reproduced above for convenience] & ¶[0103]: FIG. 6 illustrates a method for generating a risk map and providing an alert to a user), comprising:
analyzing observations about a location to correlate the observations into knowledge about the location (see Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors [observations] coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations], servers, and/or computing devices … The system may calculate [analyzing observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments [observations], see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0043]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings  … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyzing observations] and creating historical pattern data [knowledge], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyzing observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described);
defining a tag for a zone associated with the location according to a pattern within a knowledge set that includes the knowledge for the zone, the pattern corresponding with a zone attribute of the zone (see Abstract & ¶¶[0003]-[0008]: The risk map may include markers or other objects depicting potential risks along the route the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [defining a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described); and
distributing a mapping of tags including at least the tag to one or more entities that are to travel through the zone (Abstract & ¶¶[0003]-[0008]: generate a risk map based on the risk score and the route and cost of insurance along the route. The risk map may then be displayed to a user with alerts communicated on the map or via verbal alerts … The system may generate a risk map using the received information … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information … The risk scores may be sent for display on the device (via the risk map) or for recording in memory. The contents of memory may also be uploaded to a system data storage device for use by a network device (e.g., server) to perform various actions, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 615, the computing device may display the risk map with the modifier as previously described, and see Fig. 7 [reproduced above for convenience] & ¶¶[0109]-[0110]: The risk map 701 may also include risk objects or risks along the route or road segments identifying potential risks to a driver traveling the selected route [tag to one or more entities that are to travel through the zone] (e.g., risk objects 703, 705, 707, 709, 711, and 715) … Risk object 703 may be an indicator used to represent the risk of an animal becoming a potential hazard to the vehicle as it travels. Risk object 705 may be an indicator used to represent the risk of pedestrians becoming a potential hazard to the vehicle as it travels. Risk object 707 may represent rain or precipitation over a road segment. This may allow the driver to prepare for slick, wet, or flooded road conditions along that road segment. Risk object 709 may identify the driver of a potential curve in the road, or a curve that may be a blind curve or dangerous curve where a lot of accidents are known or expected to occur. Risk object 711 may represent to the driver that there is a 10% incline in the road segment. In some cases, this may identify that the road segment is abnormally steep and may be important information for a driver who may be operating a vehicle with bad or worn brakes. Risk object 715 may represent to the driver that the road segment has a pothole, which may cause damage to the vehicle if not avoided. Risk map 701 is one of many different possibilities of what a risk map may be displayed as).

As per claim 15, Madigan teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein defining the tag includes identifying the pattern by analyzing the knowledge set to determine whether the zone attribute associated with the knowledge set occurs with a sufficient frequency to influence travel of the one or more entities through the zone, and
wherein analyzing the knowledge set includes applying a model to the knowledge set and the observations from which the knowledge set is derived to infer the pattern from correlations between characteristics and events for the location that are described by the knowledge set (see ¶[0046]: road information may consist of volume data. Volume data may be information about how many cars travel over a road segment in a given time period [frequency]. Volume data may also be obtained from a database or from a sensor. In some embodiments, the volume data may include information about the number of accidents per road segment, and/or the number of accidents per road segment in a given period of time [frequency]. In some aspects, road information may include the flow of traffic in both historical patterns [apply a model to the knowledge set] and in real time, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 5B & ¶[0097]: The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold [sufficient frequency]. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold [sufficient frequency]. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 16, Madigan teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein defining the tag includes generating the tag with one or more of: an identifier that characterizes the zone attribute, a location of the zone, a contextual indicator specifying whether the zone attribute is one of dynamic and static, dynamic conditions that identify when the zone attribute associated with the tag is present, and suggested actions for mitigating an effect of the zone attribute on traveling through the zone (see Abstract & ¶¶[0003]-[0008]: The risk map may include markers or other objects depicting potential risks along the route [location of the zone] the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object [identifier that characterizes the zone attribute] … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel [suggested actions for mitigating] based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed [dynamic conditions] . In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object [contextual indicator]. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object [identifier that characterizes the zone attribute], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0111]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described … In some examples, the risk map may include social components. For example, a social component to the risk map may indicate in real time when a new risk has occurred [dynamic conditions that identify when the zone attribute associated with the tag is present]).

As per claim 17, Madigan teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein defining the tag includes determining boundaries of the zone according to an extent of impact associated with the zone attribute relative to the location, wherein the zone includes at least the location and additional portions of the transportation network that are effected by the zone attribute, and wherein the location corresponds with one or more zones including the zone (see Fig. 7 & ¶[0051]:  Geographic location information may comprise data about the physical location of a vehicle 302. For example, the geographic location information may comprise coordinates with the longitude and latitude of the vehicle 302, or a determination of the closest address to the actual location of the vehicle 302. In another example, the vehicle location data may comprise trip data indicating a route the vehicle 302 is traveling along. In some aspects, the geographic location information may also include information that describes the geographic boundaries, for example, of an intersection (e.g. where a vehicle 302 is located) which includes all information that is associated within a circular area defined by the coordinates of the center of the intersection and points within a specified radius of the center. In some embodiments, geographic location information may include numerous alternative routes a vehicle 302 may travel to reach a selected destination. In some aspects, any geographic location information may include any geocoded data about a road segment).

As per claim 18, Madigan teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein the knowledge characterizes at least one of an event and a characteristic of the location,

wherein the characteristic includes one of a roadway geometry associated with the location, at least one traffic signal proximate to the location, dangerous conditions of the location, and effects on the location due to weather or time of day (see Fig. 5B, Fig. 7 [reproduced above for convenience] & ¶[0097]: The computing device may determine if the weather data [characteristic/ effects on the location due to weather] and/or traffic data (or traffic information) [event/ congestion of the location] will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 19, Madigan teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein analyzing the observations about the location includes applying a knowledge model to the observations to extract relationships corresponding to the knowledge and indicating at least one of a characteristic and an event associated with the location,
wherein the observations are information about the location derived from sensor data of at least one sensor, and wherein the observations are provided by at least one of a vehicle, a roadside unit, and a pedestrian (Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations], servers, and/or computing devices … The system may calculate [i.e., analyzing observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments, see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0046]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 202 to drive the vehicle 202 … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302 … In some aspects, road information may include the flow of traffic in both historical patterns [knowledge model] and in real time, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyze observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described).

As per claim 20, Madigan teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein distributing the mapping with the tag includes electronically communicating the mapping in response to the one or more entities approaching the zone, and wherein the tag causes the one or more entities to adapt travel through the zone to improve progress of the one or more entities through the zone, the travel including one or more of navigation and behavior while moving relative to the zone (Fig. 2, Fig. 3 [reproduced above for convenience], Fig. 6, Fig. 7 & ¶¶[0005]-[0006]: a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server (or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information. The device may receive travel route information and query the memory for associated risk scores and risk maps (e.g., base maps) … a personal navigation device, mobile device, and/or personal computing device may access a database of risk scores to assist in identifying and indicating alternate lower-risk travel routes, and see ¶¶[0038]-[0046]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 202 to drive the vehicle 202 … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302 … In some aspects, road information may include the flow of traffic in both historical patterns and in real time).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cera et al. (PG. Pub. US 2006/0247850 A1) discloses a graphical map of road system with several key routes is created. A congestion status corresponding to traffic data flow associated with segments of each key route is determined. Each congestion segment is defined in terms of a percentage range of key routes from the start of key routes. The graphical map of the road system traffic flow data showing the congestion status of key routes is displayed.

    PNG
    media_image4.png
    492
    663
    media_image4.png
    Greyscale

Cera’s Fig. 36
Maston (PG. Pub. US 2014/0062725 A1) discloses systems and methods that discovers and presents to a user road conditions. A client can include sensors to measure local road conditions. Local road conditions can be measured by a sensor and reported to a server. The server can aggregate road condition information at least by location and time, and return the aggregated information to clients to facilitate presentation of road conditions not discovered locally. Information regarding road conditions at given times and locations can facilitate road maintenance coordination and route planning.

    PNG
    media_image5.png
    723
    461
    media_image5.png
    Greyscale

Maston’s Fig. 5





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661